Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/19/2022 for the application No.  17/123,346, filed on 12/16/2020. Claims 1, 4-13 and 16-20 are currently pending and have been examined. Claims 1, 4-13 and 16-20 have been rejected as follow,
Claim Objections

Claims 6 and 18 are objected to because of the following informalities:   concerning to claims 6 and 18, “…of or ….” should apparently be – … of  -  appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 4-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1, 9, 10, 11, 12 and 13, recite the phrase “temporal changes”. 
Although the claim language is found in the specification, MPEP 2163 establishes  “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, the specification must still be examined to assess whether an originally-filed claim has adequate written support”.
Although the language in the pointed limitations is in the specification,  it is not  described with sufficient particularity each element claimed, in this case, 
It is not clear how to detect temporal changes in the captured image in other words it is not clear in the specification how to instruct a server or controller in how detecting temporal changes. The instant specification mentions “temporal changes”  in paragraph 65,  but again, there is not a formula or any detailed procedure to calculate the temporal changes such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In this case a person skilled in the art would not recognize that the written description of the invention as providing adequate support for the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1, 4-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Although the language in the below pointed limitations is in the specification,  it is not  described or defined with sufficient particularity each element claimed, in this case:
claims 1, 9, 10, 11 and 13: recite the phrase “temporal changes”. It is not clear if the determination of the efficacy has a formula or how is defined the “efficacy” as a metric. It is mentioned in paragraph 65 of the specification, but there is not a formula or a detail procedure to calculate “temporal changes”.
Per MPEP 2103 “An application fails to comply with the second requirement of 35 U.S.C. 112(b) when the claims do not set out and define the invention with a reasonable degree of precision and particularity. In this regard, the definiteness of the language must be analyzed, not in a vacuum, but always in light of the teachings of the disclosure as it would be interpreted by one of ordinary skill in the art. Applicant’s claims, interpreted in light of the disclosure, must reasonably apprise a person of ordinary skill in the art of the invention”, like in this case, language in the claims, pointed above, is not clear. 
Dependent claims 4-8, 12 and 16-20, they are depend of independent claims pointed above,  and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 4-13 and 16-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The rejection is reviewed in light of the amended claims.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “wherein….determines to send the discount instruction, when both (1) determining that the second item is to be loaded into the … shop in patrol selling performed after the patrol selling of the one or more first items, and (2) detecting a lack of vacant space for loading the second item based on ….changes detected in the …. images;”
The “determining and detecting”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain processes or  methods of organizing human activity, advertising, marketing or sales activities or behaviors. The apparatus  for sending discounts  based on  vacant space or inventory of items.  Thus, the claim recites an abstract idea.
 Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites other limitations, such as “receiving, … images, sent by the ….shop, of the vacant spaces; sending, …., while the … shop is loaded with one or more first items and performs patrol selling, a discount instruction instructing   the …shop to discount the one or more first items, in response to receiving  a request, …. for the … shop to sell a second item not currently present on the mobile shop; outputting, …. information discounting the one or more first items, upon receiving the discount instruction”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a mobile shop”, from the instant disclosure, 
“…While a mobile shop which is configured to be loaded with items  
according to vacant spaces is loaded with one or more first items and performs patrol selling, the controller sends a discount instruction, to the mobile shop, to discount the one or more first items upon receipt of a request, from a terminal apparatus, for patrol selling of a second item not loaded in the mobile shop. 
[0008] A control apparatus of a mobile shop according to the present disclosure is mounted in a mobile shop that is configured to be loaded with 
items according to vacant spaces. …”, paragraphs 7-8.  FIG. 3 is a diagram illustrating a configuration example of a mobile  shop. 

“the server apparatus”, from the instant disclosure,
“[0007] A server apparatus according to the present disclosure includes:  a communication interface; and  a controller configured to send and receive information via the communication interface….”, paragraph 7. 

“temporal changes”, from the instant disclosure,  
“[0065] In Step S616, the controller 22 of the server apparatus 10 detects an item, which is purchased by a consumer and taken from a loading space 302, based on temporal changes in the captured images of the loading spaces 302. Alternatively, the controller 36 of the mobile shop 13 may detect an item, which is taken from a loading space 302, based on temporal changes in the captured images and send this detection result to the server apparatus 10. Still alternatively, by virtue of a sales staff member who manages the shop facility 300 inputting information on a purchased item to the input/output interface 35, the controller 36 of the mobile shop 13 may send information on the item, which is taken from a loading space 302, to the server apparatus 10 via the communication interface 30”, paragraph 65.

 “captured images”, from the instant disclosure,  
“…[0048] The input/output interface 40 has an input interface that is configured to detect inputs from a user and send input information to the controller 43. The input interface is, for example, any suitable input interface including physical keys, capacitive keys, a touch screen provided integrally with a panel display, various pointing devices, a microphone that accepts audio input, a camera that takes captured images or image codes, or the like”, paragraph 48.
“a mobile shop”, “the server apparatus”,  “from a terminal apparatus”, “temporal changes”, “captured images”,  all these elements are recited in the claims in a very generic way. The “temporal changes” element  is not clear if it is just code. Also there is no a special definition for “captured image”. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
 Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“a mobile shop”, “the server apparatus”,  “from a terminal apparatus”, “temporal changes”, “captured images”,  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations:  “receiving, … images, sent by the ….shop, of the vacant spaces; sending, …., while the … shop is loaded with one or more first items and performs patrol selling, a discount instruction instructing   the …shop to discount the one or more first items, in response to receiving  a request, …. for the … shop to sell a second item not currently present on the mobile shop; outputting, …. information discounting the one or more first items, upon receiving the discount instruction”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“a mobile shop”, “the server apparatus”,  “from a terminal apparatus”, “temporal changes”, “captured images”,  were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  “a mobile shop”, “the server apparatus”,  “from a terminal apparatus”, “temporal changes”, “captured images”,  are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system (a mobile shop according to Fig. 3).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claims 9, 10 and  11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an information processing system, a control apparatus and a non-transitory storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system (a server apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-8 and 14-20, the claims recite elements such as	“wherein the controller is configured to send the discount instruction to the mobile shop on condition that the second item is to be loaded into the mobile shop in patrol selling performed after the patrol selling of the one or more first items”, “wherein the controller is configured to change the discount amount in the discount instruction according to a vacancy status for spaces in the mobile shop”, “wherein the controller is configured to change the discount amount in the discount instruction according to a remaining segment of the patrol selling of the one or more first items”, “wherein the controller is configured to determine, from among the one or more first items, an item to be discounted in the discount instruction according to an attribute of the second item or a space required for loading the second item”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, and  9-13   are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of  US Pg. Pub. No. 20190213533 (Green).

 As to claim 13, 1, 9, 10, 11, and 12, Atchley  discloses, an operating method for an information processing system including a mobile shop (Fig. 1 see at least  interfaces elements 128, 106, 114) configured to be loaded with items according to vacant spaces and a server apparatus configured to send and receive information with the mobile shop (see central computer system, element 106 Fig. 1), the operating method comprising: a) receiving, by the server apparatus, captured images, sent by the mobile shop (element 118 of Fig. 1 “…[0054] By one approach, the system 100 optionally includes one or more video cameras 118. Captured video imagery from such a video camera 118 can be provided to the central computer system 106. …”, paragraph 54), of the vacant spaces
 (“… video analytics (the central computer system analyzing camera footage showing a cart full), from an associate command (digital or verbal), or on a schedule, as other priority tasks allow. The motorized transport unit 102 can first bring an empty cart  [the Examiner interprets as vacant space] to….”, paragraph 98); 

b)  sending, by the server apparatus, while the mobile shop is loaded with one or more first items and performs patrol selling, 
(“[0063] In addition to detachably coupling to movable item containers 104 (such as shopping carts), in some embodiments, motorized transport units 102 can move to and engage or connect to an item display module 130 and/or an item storage unit or locker 132. For example, an item display module 130 may take the form of a mobile display rack or shelving unit configured to house and display certain items for sale [Examiner interprets as to be loaded with items according to vacant spaces] …”, paragraph 63.
“[0109] In some embodiments, a motorized transport unit (MTU) system may be a progressively intelligent system with the capabilities of integrating smart devices, internet, cell services, indoor and outdoor location, and many other features that enhances the safety and enjoyment of customers and associates in a shopping space. An MTU may be configured for intelligent steering by using a concert of sensors, voice recognition, geo-location, predetermined routes, boundaries, store map, intelligent tag, GPS, compass, smart device, and “bird's eye view” video analytics [Examiner interprets as performs patrol selling]to select the optimal path to travel to perform various tasks….”, paragraph 109),
a discount instruction instructing   the mobile shop to discount the one or more first items, in response to receiving a request, from a terminal apparatus, 
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127.
“[0183] The customer can respond to the offer of the one or more companion products [Examiner interprets as the controller sends a discount instruction]by acknowledging an interest in purchasing the one or more companion products [Examiner interprets as second item not loaded in the mobile shop],…”,. The acknowledgment may be made through a verbal statement (e.g., “yes”, “I would like to buy that”,  paragraph 183);

wherein the server apparatus determines to send the discount (1) determining that the second item is to be loaded into the mobile shop in patrol selling performed after the patrol selling of the one or more first items 
(Atchley  implicitly discloses   teaches after the selling of one or more items because he teaches companion products, “[0183] The customer can respond to the offer of the one or more companion products [Examiner interprets to be loaded into the mobile shop …. after the patrol  selling of the one or more first items]by acknowledging an interest in purchasing the one or more companion products…”, paragraph 183), 
and (2) detecting a lack of vacant space detected in the captured images
(Atchley  teaches capability to detect a full cart  “ … video analytics (the central computer system analyzing camera footage showing a cart full) [the Examiner interprets as lack of vacant space] to….”, paragraph 98); and 

c) outputting, by the mobile shop, information discounting the one or more first items, upon receiving the discount instruction
(Atchley discloses “…The system may select items the customer may be interested in purchasing based on one or more of the customer's past purchase history, the customer's demographic, the entered shopping list, store discounts…”, paragraph  127.
“[0183] The customer can respond to the offer of the one or more companion products by acknowledging an interest in purchasing the one or more companion products….”, paragraph 183).

Although,  Atchley  implicitly discloses  , for patrol selling of a second item not loaded in the mobile shop when Atchley discloses can respond to the offer of the one or more companion products , paragraph 183. Atchley  does not expressly disclose  
For the mobile shop to sell a second item not currently present on the mobile shop, 
determines to send the discount instruction, when both [giving the broadest reasonable interpretation the Examiner interprets as meet  criteria]
for loading the second item based on temporal changes

However,  Atchley  teaches “determines to send the discount instruction, when both [Examiner interprets as meet  criteria]” because Atchley discloses : 
1) teaching of sending discount instructions, “…The system may select items the customer may be interested in purchasing based on one or more of the customer's …store discounts…”, paragraph 127.  
2) teaching of sending discounts that meet a criteria,  “…The system may select items the customer may be interested in purchasing based on one or more of the customer's past purchase history, the customer's demographic, the entered shopping list, store discounts  [Examiner interprets as criteria]…”, paragraph  127.
3), “(1) determining second item after the patrol selling of the one or more first items, Atchley  implicitly   teaches after the selling of one or more items because he teaches companion products, “[0183] The customer can respond to the offer of the one or more companion products [Examiner interprets. after the … selling of the one or more first items]by acknowledging an interest in purchasing the one or more companion products…”, paragraph 183), 
4) Lastly, (2) detecting a lack of vacant space detected in the captured images
(Atchley  teaches capability to detect a full cart  “ … video analytics (the central computer system analyzing camera footage showing a cart full) [the Examiner interprets as lack of vacant space] to….”, paragraph 98). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching  in order  to arrive to, “determines to send the discount instruction, when both [meet criteria]…”, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did
separately, and one of ordinary skill in the art would have recognized that the results of
the combination were predictable.
  
Next, Green discloses
For the mobile shop to sell a second item not currently present on the mobile shop, 
(Green discloses “[0005] Often, the DBS offers more products for sale than there is space available in a single mobile storefront [Examiner interprets as to sell a second item not currently present on the mobile shop]. These products may be offered for sale directly from the mobile storefront inventory, through a catalog, at a brick and mortar storefront, or even by way of e-commerce…”, paragraphs 5 and paragraph 35).

for loading the second item based on temporal changes
(Green discloses “0021] In an example, the system generally includes customer access to distributor pricing and inventory availability in association with products, …. An inventive concept of the new and novel system described herein is providing visibility …to provide a direct link to view, access, and control the mobile storefront inventory availability in real time for all customers [Examiner interprets as temporal changes]”, paragraph 21. 
“…Like inventory within an inventory compartment, each service or support item is identified as available for selection based upon the availability,…”, paragraph 36.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Green’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discounts whenr DBS offers more products for sale than there is space available in a single mobile storefront [Examiner interprets as to sell a second item not currently present on the mobile shop] and “…storefront inventory availability in real time for all customers [Examiner interprets as temporal changes]”,  in order to support  limited capacity of an inventory  and, therefore, must limit the inventory available for immediate sale (Green paragraph 3).
The Examiner notes that the claim limitation such as " to …for…to be…" is not positively recited in the method. It is descriptive material.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). The reference is provided for the purpose of compact prosecution. The claim interpretation principles in this paragraph apply to all examined claims currently pending. Unless expressly noted otherwise by the Examiner. 

Claims  6 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of  US Pg. Pub. No. 20190213533 (Green) in view of  US Pg. Pub. No. 20050216120  (Rosenberg).

As to claims 6 and 18, Atchley does not disclose but Green discloses  
comprising storing first information of an attribute of or space required for loading the second  item and second information for determining an item to be discounted from among the one or more first items, wherein the method further comprises determining, by the server apparatus the item to be discounted in the discount instruction according to  the first and second information.
(Green discloses “[0005] Often, the DBS offers more products for sale than there is space available in a single mobile storefront [Examiner interprets an item to be discounted in the discount instruction according to … a space required for loading the second item]. These products may be offered for sale directly from the mobile storefront inventory, through a catalog, at a brick and mortar storefront, or even by way of e-commerce…”, paragraphs 5 and paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Green’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discounts whenr DBS offers more products for sale than there is space available in a single mobile storefront [Examiner interprets as on condition that the mobile shop does not have a vacant space for loading the second item] in order to support  limited capacity of an inventory  and, therefore, must limit the inventory available for immediate sale (Green paragraph 3).
Atchley does not disclose but Rosenberg discloses first information of an attribute of space required for loading the second item
(Rosenberg discloses “The cells arrangement may be configured to allow for adjusting dimensions of at least some of the cells” and “… mapping assembly 32B is configured for determining of at least one of the following: … cells' dimensions”, paragraphs 18 and 84. “…any article can be inserted to any cell as far as it fits cell's dimensions…”, paragraph 124.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosemberg’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to determine the article dimensions and the cell dimensions to arrive to the space required thus calibrating a vending machine to be ready for vending articles (see Rosenberg paragraph 124).

Claims  4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of in view of  US Pg. Pub. No. 20190213533 (Green) and in view of  US Patent No. 8,712,857 (Adornato).

As to claims 4 and 16, Atchley discloses  
further comprising a memory storing information used by the controller to determine the discount amount (Fig. 5 element 504)
wherein the controller is configured to send the discount instruction to the mobile shop 
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127).

Atchley does not expressly disclose, but  Adornato explicitly discloses
wherein the controller is configured to generate the discount instruction by changing  the discount amount according to the vacancy status for spaces in the mobile shop and in the discount instruction according to a vacancy status for spaces in the mobile shop,
(“…(11) Yet another possible input to the system includes inventory data. …. Such inventory information may be used in a positive manner, such as an input for possible offers of an upsell, or in a negative manner, such as where a potential upsell has been determined but is …based upon its …inventory status….”, 3:63-67 and 4:1-5.
“… In essence, this aspect of the invention could enable the merchant 132 or 133 to offer varying levels of discounts as upsell items 1408 to … users 131, if necessary to boost ticket sales and attendance at the event….”, 41:1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adornato’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to change the discount amount in the discount instruction according to a vacancy status of an inventory in order to boost  sales  (see Adonato 41:1-5).

Claims  5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of in view of  US Pg. Pub. No. 20190213533 (Green) and in view of US Pg. Pub. No. 20190025066(Wang).

As to claims 5 and 17, Atchley discloses  
further comprising storing information(Fig. 5 element 504) for determining the discount amount according to a remaining segment of the patrol selling of the one or more first items,
wherein the controller is configured to send the discount instruction to the mobile shop 
(“[0127] In some embodiments, after step 725, the MTU may enter into a …transport mode in which the MTU would only accept a set of commands associated with the mode. For example, the MTU may accept commands to travel to a section, an item, a point of interest within the shopping space (e.g. “go to checkout counter,” “take me to apples,” etc.) but may not permit direct directional or steering control ….. The system may select items the customer may be interested in purchasing based on one or more of the customer's …, store discounts [Examiner interprets as discount the one or more first items], etc….”, paragraph 127).

Atchley does not expressly disclose, but  Wang explicitly discloses
wherein the controller is configured to change the discount amount in the discount instruction according to a remaining segment of the patrol selling of the one or more first items
(“ In specific, out of the member shops having a target customer image that matches the segment of the user, the specification section 91 specifies a promotion target member shop not around the route but around the destination as a coupon-provider member shop [Examiner interprets as discount amount in the discount instruction according to a remaining segment of the patrol selling of the items]. Meanwhile, out of the member shops having a target customer image that matches the segment of the user, the specification section 91 specifies a member shop around the route as a coupon-use member shop…”, paragraph 154.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to offer discount based on any kind or constrain or rule such as destination [remaining segment of the patrol] in order to increase sales of merchandise.

Claims  7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of  US Pg. Pub. No. 20190213533 (Green) and  in view of US Pg. Pub. No. 20130041752 (Crum).

As to claims 7 and 19, Atchley does not expressly disclose but Crum discloses
wherein the controller is configured to notify another terminal apparatus of discounting of the one or more first items
(“…Optionally, the application may be configured to interface with and automatically post updates to one or more social networking applications without manual prompting by a shopper…”, paragraph 64.
“[0075] Selection of A Friend will enable the shopper to manually or automatically convert all or a portion of the check-in dollars to a desired non-charitable third party. Optionally, the pecuniary interest may be loaded onto a third party's shopper rewards card associated with a store. Alternatively or additionally, the pecuniary interest may be applied to a third party's check-in dollars for utilization by the third party as desired. Alternatively, the pecuniary interest may be mailed or electronically sent (e.g., via e-mail, via EFT, via a social networking application) to a third party in the form of coupons, points, gift cards, cash, check, etc…”, paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Crum’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to automatically notify to friends [another terminal] of a social network in order to to enable a shopper to share product reviews, share details regarding sales, and/or share information concerning further pecuniary rewards (Crum paragraphs 64-65).

Claims  8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20170010610 (Atchley) in view of  US Pg. Pub. No. 20190213533 (Green)  and in view of  US Pg. Pub. No. 20170010610 (Xu).

As to claims 8 and 20, Atchley discloses  
mobile shop is to be loaded with the second item
(“…a shopping facility includes areas that may be dynamic in terms of the physical structures occupying the space or area and objects, items,..”, paragraph 40).

Atchley does not expressly disclose but   Xu discloses dynamic customer demand [Examiner interprets as notify the terminal apparatus that the mobile shop is to be loaded with the second item]
(“[0001] The described embodiments relate to techniques for fulfilling customer … orders using a dynamic and integrated arrangement of mobile stores”, paragraph 1.
“…fulfill dynamic customer demand. Moreover, the delivery technique may offer improved service (such as a faster and more-reliable delivery time) to the customer, which may improve customer satisfaction and loyalty…”, paragraph 30.
“…the decisions may be dynamically adapted based at least in part on current orders received by system 100 (e.g., using a machine-learning technique to dynamically update a predictive model)…”, paragraph 48.
“[0033] We now describe some embodiments of the delivery technique. FIG. 1 presents a block diagram illustrating an example of a system 100, which may include components, such as: a fulfillment hub 110, mobile stores 112 (which are sometimes referred to as 'mobile trucks,' 'mobile retail establishments,' or 'mobile fulfillment platforms ' ), one or more optional mobile hubs 114, and/or an electronic device 116 (such as a computer or a server). In system 100, electronic device 116 may communicate with one or more other components in system 100 using wired and/or wireless communication. Moreover, electronic device 116 may communicate
with one or more electronic devices 118 associated with customers of system 100 (such as cellular telephones, stations, another type of electronic device, etc.) using wired and/or wireless communication. For example, the wireless
communication may be compatible with an IEEE 802.11 standard. …”, paragraph 33 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s teaching with the teaching of  Atchley. One would have been motivated to  provide functionality to dynamically dynamic and integrated arrangement of mobile stores and merchandise in order to provide a superior customer experience (Xu paragraph 47).

Response to Arguments
Applicant’s arguments of 4/19/2022 have been very carefully considered but are not persuasive.
Applicant argues (remarks 8-16)
In a non-limiting example, as shown in Figures 7 and 8, the server apparatus 10, in
response to a request to sell a particular item, determines whether to discount another, different
item sold on a mobile shop. In particular, in this example, the flowchart of Figure 8 illustrates
the steps undertaken in step 702 of Figure 7. In this example, when (1) the ranking of the
requested item is smaller than a reference value, indicating that the requested item is likely to
be loaded in a mobile shop in the near future, and (2) there is no vacant loading space suitable
for the requested item, the server determines that another item, different from the requested
item, should be discounted, and sends information regarding the discounted item and the
amount of the discount to the mobile shop, which then displays the information regarding the
discounted item
The Examiner asserts that applicant is referring to some limitations that are not into the claims.

However, Applicants respectfully submit that the '610 application fails to disclose .1!
controller configured to receive captured images from the mobile shop, detect a status of the
vacant spaces based on temporal changes detected in the captured images, and send a discount
instruction, to instruct the mobile shop, to display a discount of the one or more first items, in
response to receiving a request, from a terminal apparatus, for the mobile shop to sell a second
item, which is not currently present on the mobile shop, and when (1) both determining that the
second item is to be loaded into the mobile shop in patrol selling performed after the patrol
selling of the one or more first items, and (2) detecting a lack of vacant space for loading the
second item, as recited in amended Claim 1.
In response Examiner asserts that Applicant’s arguments are fully addressed in the present Office action as featured above, the arguments are moot in light of the above new grounds of rejection. Further, the amendment introduces 112 rejection because
It is not clear how to implement limitation “detect temporal changes”  in the captured image. In other words,  it is not clear how to instruct a server or controller about how detecting “temporal changes”. The instant specification mentions “temporal changes”  in paragraph 65,  but again, there is not a formula or any detailed procedure to calculate the temporal changes such that one skilled in the art can implement this limitation.

Rather, as noted by the Office Action, '610 paragraph 127 merely states that "[t]he
system may select items the customer may be interested in purchasing based on one or more of
the customer's past purchase history, the customer's demographic, the entered shopping list,
store discounts, etc."
However, the '610 application is completely silent regarding whether to send a discount
instruction to a mobile shop in response to a request from the terminal, when both of the
conditions recited in Claim 1 are met. The '610 application does not disclose a request from
the mobile terminal, nor does it disclose the two conditions recited in Claim 1 for determining
whether the discount instruction should be sent to the mobile shop.

In response Examiner asserts that this allegation is not correct. Per MPEP 2111 the Examiner is commanded to give to the claims the broadest reasonable interpretation (BRI). The limitation  from the instant claims “…wherein the server apparatus determines to send the discount instruction, when both (1) determining that the second item is to be loaded into the mobile shop in patrol selling performed after the patrol selling of the one or more first items, and (2) detecting a lack of vacant space for loading the second item based on temporal changes detected in the captured images;…”, giving the BRI is criteria to send advertisement. 
Atchley  teaches “determines to send the discount instruction, when both [Examiner interprets as meet  criteria]” because Atchley discloses : 
1) teaching of sending discount instructions, “…The system may select items the customer may be interested in purchasing based on one or more of the customer's …store discounts…”, paragraph 127.  
2), Atchley  teaching of sending discounts that meet a criteria,  “…The system may select items the customer may be interested in purchasing based on one or more of the customer's past purchase history, the customer's demographic, the entered shopping list, store discounts  [Examiner interprets as criteria]…”, paragraph  127.
3), “(1) determining second item after the patrol selling of the one or more first items, Atchley  implicitly   teaches after the selling of one or more items because he teaches companion products, “[0183] The customer can respond to the offer of the one or more companion products [Examiner interprets. after the … selling of the one or more first items]by acknowledging an interest in purchasing the one or more companion products…”, paragraph 183), 
4) Lastly, (2) detecting a lack of vacant space detected in the captured images
(Atchley  teaches capability to detect a full cart  “ … video analytics (the central computer system analyzing camera footage showing a cart full) [the Examiner interprets as lack of vacant space] to….”, paragraph 98). 
Therefore, since the claimed invention is merely a combination of old elements, and Atchley teaches all the limitations but not in the order that  they are claimed,  one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Moreover, Applicants respectfully traverse the interpretation on pages 13 and 14 of the
Office Action that reward cards for future use or applications for future use read on the second
item not being loaded in the mobile shop. In particular, the invention of Claim 1 is directed to
a physical mobile shop that sells items, as shown for example in Figure 3. As shown in this
example, various loading spaces or shelves are used to hold various items for sale and
particular items may or may not be arranged in the shelves, which is determined by the
captured images of the mobile shop. Applicants respectfully submit that whether a particular
item is loaded on the mobile shop has nothing to do with shopper reward cards, as asserted by
the Office Action on page 14.

In response Examiner asserts that applicant’s arguments are fully addressed in the present Office action as featured above, the arguments are moot in light of the above new grounds of rejection.

However, Applicants respectfully submit that the '533 application is completely silent
regarding detecting a lack of vacant space for loading a second item, different from the first
item for sale, as a condition for sending a discount instruction to instruct the mobile shop to
display a discount of the one or more first items, when a request was sent for a second item, asrequired by Claim 1.

In response Examiner asserts that applicant is arguing some limitations that are not into the claims.

In particular, Applicants respectfully submit that the '533 application fails to disclose.J!
controller configured to receive captured images from the mobile shop, detect a status of the
vacant spaces based on temporal changes detected in the captured images, and send a discount
instruction, to instruct the mobile shop, to display a discount of the one or more first items, in
response to receiving a request, from a terminal apparatus, for the mobile shop to sell a second
item, which is not currently present on the mobile shop, and when both (1) determining that the
second item is to be loaded into the mobile shop in patrol selling performed after the patrol
selling of the one or more first items, and (2) detecting a lack of vacant space for loading the
second item, as recited in amended Claim 1.
Rather, '533 paragraph 5 appears to merely disclose that a mobile storefront cannot
display all items available from the store and that the mobile storefront can also advertise.
However, as noted above, the '533 application is completely silent regarding a server determining whether or not to send a discount based on detecting a lack of vacant space for
loading a requested item that was requested by a terminal, as required by amended Claim 1.
Thus, no matter how the teachings of the '610, '752, and '533 applications are
combined, the combination does not teach or suggest the functionality of the controller recited
in amended Claim 1. Accordingly, Applicants respectfully submit that the rejection of Claim 1
is rendered moot by the present amendment to that claim…
In response Examiner asserts that applicant’s arguments are fully addressed in the present Office action as featured above, the arguments are moot in light of the above new grounds of rejection.

In summary, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Next the amendment introduces 112 rejection. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the evidence shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Applicants respectfully submit that the rejections of the claims under 35 U.S.C. § 101
are rendered moot by the present amendment to the claims. In particular, amended Claim 1 is
clearly directed to a practical application in that it provides more intelligent decision making as
to whether to offer discounts for products on a mobile shop. In particular, as set forth in
paragraph 88, "[a]s has been described above, according to the present embodiment, by
discounting loaded items, it is possible to sell items that the mobile shop 13 is currently patrol
selling more reliably, create vacant loading spaces, and thereby load demanded items into vacant loading spaces in the next round of patrol selling. Accordingly, it is possible to provide
the demanded items to the customer at an early timing and, at the same time, allow the vendor
to enhance business opportunities. As a result, this improves the convenience for the customer
and sales efficiency when selling items." Thus, as described in the specification, the invention
recited in Claim 1 is directed to a practical application that improves the delivery of demanded
items to a customer at an earlier timeframe and improves the efficiency of the customer and
sales efficiency of the business.

In response Examiner asserts that the Examiner reviewed the  amended claims and the specification to determine the prima facie of unpatentability. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above). Furthermore, the claims are very broad  and  the amendment introduced 112 rejection. The claims  use routine and conventional technology. 
Again,  the instant claims do not integrate the judicial exception into a practical application because they not only uses routine and conventional technology, but because there is not any other additional elements to conform an inventive concept in this case. The other additional elements in the claims, “a mobile shop”, “the server apparatus”,  “from a terminal apparatus”, “temporal changes”, “captured images”,  are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claims are ineligible. 
The Examiner clarifies that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs Applicant to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT.
 
In this regard, Applicants note that Example 40 in the Revised Guidance is directed to
an example in which a method claim having two steps was directed to an abstract idea, but a
method claim with a third added step of collecting data in certain situations, was enough to
transform the abstract idea into a practical application. Thus, in this example, no additional
hardware was added, but only an additional method step, which led to the practical application.
In this regard, Applicants note that Claim 1 is amended to recite additional conditional
elements, as recited in Example 40, such that the advantages described above are realizable in
the practical application recited in Claim 1. 
In response Examiner asserts that fact pattern is distinguishable from the instant application fact pattern. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“An agent-based framework for impulse-induced mobile shopping”. IEEE. 2004.  This article elaborates in the popularity of Internet and the emergence of wireless technology have changed people's lifestyle This article elaborates in mobile shopping related research topics and  how to design a framework to provide timely shopping, location, and decision-making information to mobile shoppers to help them conduct transactions promptly and efficiently. This study presents an agent-based framework to fulfill the requirement of impulse-induced mobile shopping. The proposed framework utilizes agent technology, location-based information, and user preferences to provide an environment that is capable of responding to users' shopping needs at the point of impulse generation. 

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/26/2022